Case: 10-20554     Document: 00511722969         Page: 1     Date Filed: 01/12/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         January 12, 2012
                                     No. 10-20554
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff–Appellee

v.

RICHARD RODRIGUEZ GONZALES,

                                                  Defendant–Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:09-CR-533-1


Before REAVLEY, SMITH, and PRADO, Circuit Judges.
PER CURIAM:*
        Richard Rodriguez Gonzales appeals his conviction and sentence for
possession with the intent to distribute 1000 kilograms or more of marijuana
and possession of a firearm by a convicted felon. He contends that the district
court erred in denying his motion to suppress because the officers performed an
inspection without a warrant and he did not voluntarily consent. He further
contends that the inspection was merely a pretext to locate drugs. Gonzales also
challenges the application of a two-level enhancement under U.S.S.G.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-20554   Document: 00511722969      Page: 2   Date Filed: 01/12/2012

                                  No. 10-20554

§ 2D1.1(b)(1) for possession of a firearm in connection with the drug offense. He
argues that the enhancement should not apply because the firearms were found
in a locked safe in an upstairs room of the house while the marijuana was
discovered in the garage.
      We review the district court’s finding that the consent was voluntary for
clear error. See United States v. Solis, 299 F.3d 420, 436 (5th Cir. 2002). The
voluntariness inquiry is based on a totality of circumstances and six relevant
factors are considered. United States v. Jenkins, 46 F.3d 447, 451 (5th Cir.
1995). It is objective facts, not the officer’s subjective intent, that govern the
Fourth Amendment analysis. United States v. Causey, 834 F.2d 1179, 1184 (5th
Cir. 1987) (en banc).
      The district court necessarily found Officer Eagan and Officer Enlow’s
testimonies to be credible, and this credibility determination is entitled to
deference. See United States v. Gibbs, 421 F.3d 352, 357 (5th Cir. 2005). The
record showed that Gonzales was not detained during the inspection. He
approached the officers. There was no evidence of coercive tactics, and Gonzales
was cooperative throughout the inspection. Officer Eagan asked whether he
could conduct an inspection. Gonzales agreed to accompany Officer Eagan on
the inspection. Additionally, the evidence showed that Gonzales understood that
he was providing consent to an inspection of his property. The balance of the
relevant factors support the district court’s determination that Gonzales’s
consent was voluntary. See Solis, 299 F.3d at 436. Thus, the district court did
not clearly err in denying the motion to suppress based on a finding that
Gonzales voluntarily consented to an inspection of his property.          See id.
      Our review of the record does not show that a connection between the
firearms found in the locked safe in an upstairs bedroom and Gonzales’s drug-
related offense was “clearly improbable.” See U.S.S.G. § 2D1.1, comment. (n.3).
To the contrary, this review shows “that a temporal and spatial relation existed
between the weapon, the drug trafficking activity, and the defendant.” See

                                        2
  Case: 10-20554   Document: 00511722969    Page: 3   Date Filed: 01/12/2012

                                No. 10-20554

United States v. Cisneros-Gutierrez, 517 F.3d 751, 764-65 (5th Cir. 2008).
Gonzales provided the officers with the key to a safe that contained three
firearms, over $100,000 in cash, powder cocaine, more than 100 rounds of
ammunition, and a journal. The safe was located in the bedroom of the house
adjacent to the garage containing more than 1000 pounds of marijuana.
Consequently, the district court did not clearly err by imposing the disputed
adjustment. See id. at 765.
     Accordingly, the judgment of the district court is AFFIRMED.




                                     3